Title: To Thomas Jefferson from Thomas Claxton, 12 December 1808
From: Claxton, Thomas
To: Jefferson, Thomas


                  
                     Honord Sir
                     
                     December 12th 1808—
                  
                  Agreeably to your request I wrote to Mr Rea for information respecting a small article in his line which you had been pleas’d to call on him to furnish—I yesterday receiv’d his answer, in which he states that he should have sent it long since, but waited for an opportunity of putting it into a safe hand coming here; which he met with on Friday last, and the packet is now on its way, in the care of Mr. Miligan of George Town. As soon as he arrives, Sir, I shall do myself the pleasure of forwarding it to your dwelling
                  I have the honor to be Sir Your Hble Svt
                  
                     Thos Claxton
                     
                  
               